Title: James Madison to Joseph C. Cabell, 14 July 1833
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                July 14. 1833—
                            
                        
                        I have seen no evidence yet that a successor has been appointed to Mr Breckenridge. I hope the Govr. has not
                            waited for the formality of a notice of his Death, as the event was a matter of certainty and notoriety, and as well known
                            to the Govr. as it could be to any of the Visitors. I took for granted that there would be no scruple or delay in
                            filling the vacancy. On the first suggestion that I might possibly be in in error, I wrote to Mr Johnson,
                            requesting him to ascertain the views of the Executive on the occasion. I enclose his answer which explains the ground on
                            which I have looked for an appointment, and I wish it may have taken place. Return if you please, the letter, at your
                            leisure.
                        I enclosed to Mr. Randolph several letters recommending a successor to Doctr. Dunglison. It is the only
                            contribution I had to make for the use of the Board. The difficulty of duly providing for the case, is I fear
                            insurmountable: and the effect of a bad choice, must be fatal to the Medical School. As a preferable course may it not be
                            well to make the experiment of a temporary arrangement. Patterson, I understand is scientifically competent, a good
                            Lecturer, and popular among the Students—His Northern reputation might also have something of a countervailing
                            attraction; one advantage of a provisional arrangement, is that the door will be open for the return of Dunglison, in the
                            event of disappointed calculations, which some, I learn regard as not improbable.
                        I am sure the Board will act for the best, as I am, that they are the best Judges of what is so. Be assured
                            always of my great and cordial esteem——
                        
                            
                                James Madison
                            
                        
                    